IN THE
             ARIZONA COURT OF APPEALS
                            DIVISION ONE


  PONDEROSA FIRE DISTRICT, a political subdivision of the State of
Arizona; UTILITY SOURCE, L.L.C., an Arizona limited liability company;
     TOWNHOMES AT FLAGSTAFF MEADOWS HOMEOWNERS
    ASSOCIATION, an Arizona non-profit corporation; FLAGSTAFF
 MEADOWS PROPERTY OWNERS’ ASSOCIATION, an Arizona non-
       profit corporation; THE FLAGSTAFF MEADOWS UNIT 3
HOMEOWNERS ASSOCIATION, an Arizona non-profit corporation; and
     BELLEMONT 276 L.L.C., an Arizona limited liability company,
                            Plaintiffs/Appellees,

                                  v.

COCONINO COUNTY, ARIZONA, a political subdivision of the State of
 Arizona; COCONINO COUNTY BOARD OF SUPERVISORS, the duly
  elected governing board of Coconino County, Arizona; COCONINO
 COUNTY COMMUNITY DEVELOPMENT, a department of Coconino
                     County, Defendants/Appellants.

                        No. 1 CA-CV 13-0545
                          FILED 07-22-2014


          Appeal from the Superior Court in Coconino County
                          S0300CV201200366
                 The Honorable Dan R. Slayton, Judge

                   REVERSED AND REMANDED


                             COUNSEL

Freeman Huber Law PLLC, Flagstaff
By Shelton L. Freeman and Matthew J. Mansfield
Counsel for Plaintiffs/Appellees
Gammage & Burnham PLC, Phoenix
By Cameron C. Artigue and Christopher L. Hering
Counsel for Defendants/Appellants

Mangum Wall Stoops & Warden PLLC, Flagstaff
By Michelle D’Andrea
Counsel for Amicus Curiae City of Flagstaff

Maricopa County Attorney’s Office, Phoenix
By Wayne J. Peck
Counsel for Amicus Curiae Maricopa County

Holloway Odegard & Kelly PC, Phoenix
By Ellen M. Van Riper
Counsel for Amicus Curiae League of Arizona Cities and Towns



                                OPINION

Judge Andrew W. Gould delivered the opinion of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Maurice Portley joined.


G O U L D, Judge:

¶1             We are asked to decide whether Coconino County, Arizona,
the Coconino County Board of Supervisors (“Board”), and the Coconino
County Community Development Department (collectively “the County”)
have the discretion to call performance bonds posted by a developer to
ensure completion of subdivision improvements pursuant to Arizona
Revised Statute (“A.R.S.”) section 11-821(C) and Coconino County
Subdivision Ordinance No. 82-3 (“Ordinance”), section 4.14(A)(2) (May 3,
1982). We hold that A.R.S. § 11-821(C) and Ordinance § 4.14(A)(2) allow
the County to exercise discretion in deciding when, and under what
circumstances, it may call the performance bonds. Accordingly, we
reverse the trial court’s judgment.

                FACTS AND PROCEDURAL HISTORY

¶2           Empire     Residential   Construction,  L.P.   (“Empire”)
subdivided land and developed Flagstaff Meadows, a residential
community, in Coconino County. The subdivision consists of three Units;
Units 1 and 2 contain completed single-family homes and townhomes. In


                                     2
                PONDEROSA, et al. v. COCONINO, et al.
                       Opinion of the Court

2006, Empire applied to the Coconino County Planning and Zoning
Commission to develop Unit 3 into a residential community for single-
family homes and multiple-family residences.       The Board voted
unanimously to approve Empire’s application.

¶3           On October 17, 2006, the Board issued a resolution
approving Empire’s proposed Unit 3 preliminary plat, including the
requirement that:

      In accordance with Section 4.14 of the Subdivision Ordinance,
      all improvements must be completed prior to submittal of a
      final plat or a cash deposit, letter of credit, performance
      bond, or other acceptable financial security shall be required
      for the costs of any improvements and construction not
      completed, plus a 10% contingency. This includes, but is not
      limited to, all roadways, drainage structures, utilities, traffic
      control signs, street identification signs, fencing, park
      improvements, pedestrian trails, and landscaping.

Based on the Board’s resolution, in October 2007, Empire acquired four
subdivision bonds totaling $4,396,241.32.     The bonds consisted of
$3,364,428.10 for subdivision improvements, $196,998.22 for emergency
evacuation route improvements, $660,000.00 for fire station additions, and
$174,815.00 for landscaping improvements. The Board approved the final
plat in October 2007.

¶4          Empire began construction of the subdivision improvements
and, upon completion of the emergency evacuation route improvements,
the County released the corresponding $196,998.22 bond. However,
before it could complete the remaining subdivision improvements,
Empire declared bankruptcy and abandoned Unit 3. At the time Empire
abandoned Unit 3, the subdivision’s infrastructure was not finished; there
were no functional internal roads or utilities. In addition, no construction
of homes had begun, and no lots had been sold to consumers. The
remaining subdivision bonds totaled more than $4 million.

¶5            Following a series of trustee’s sales, Bellemont 276, L.L.C.
(“Bellemont”) eventually purchased Unit 3 in March 2011 with the intent
of constructing residences on the subdivided lots and selling them to the
public. Bellemont applied to the County for a building permit to begin
construction. Bellemont also requested the County call the outstanding
Unit 3 subdivision bonds. Over the next several months, the County
negotiated with Bellemont regarding the cost of finishing the Unit 3



                                     3
                PONDEROSA, et al. v. COCONINO, et al.
                       Opinion of the Court

improvements; during these negotiations, the County also sought to
protect itself from the risk of potential litigation costs that might be
incurred in calling the bonds.

¶6             The negotiations did not produce an agreement and the
County ultimately passed a resolution not to call the bonds. In support of
this resolution the County found, among other things, that improvements
in Unit 3 were “essentially unconstructed,” “there [were] no current
residents suffering from lack of infrastructure,” “the public infrastructure
covered by the surety bonds is not needed to serve a substantial public
interest,” calling the bonds “would primarily benefit only the single
current owner of the subdivision property [Bellemont] rather than
substantially benefiting the general public or the neighborhood,” and that
“litigation is likely to result from a call . . . plac[ing] the County general
fund at risk.”

¶7             Because there was no plan in place to complete the necessary
improvements/infrastructure, the County rejected Bellemont’s application
for a building permit. In response, Bellemont filed a complaint alleging
that it had acquired Unit 3 with the expectation the bonds would be called
to pay for the remaining improvements and infrastructure. Bellemont
requested declaratory relief, a writ of mandamus compelling the County
to call the bonds, and monetary damages.

¶8             Several parties joined Bellemont as plaintiffs in its
complaint, alleging their interests were also harmed by the County’s
refusal to call the bonds. Townhomes at Flagstaff Meadows Homeowners
Association and Flagstaff Meadows Property Owners’ Association
(“HOAs”), representing the adjacent lot owners of Units 1 and 2,
complained about the undeveloped status of Unit 3. The HOA’s argued
they were being denied the right to live in the “completed subdivision”
represented in the public report each resident received when purchasing
their property. Ponderosa Fire District (“Ponderosa”) asserted it was
denied improvements to its fire station that had been included in the Unit
3 final plat. Utility Source, L.L.C. (“USource”) argued that its investment
in the infrastructure of Flagstaff Meadows as a whole could not be
sustained without completion and occupation of Unit 3 absent a
substantial increase in fees for the property owners in Units 1 and 2.




                                      4
                PONDEROSA, et al. v. COCONINO, et al.
                       Opinion of the Court

¶9            Appellees requested a hearing for the County to show cause
why Appellees were not entitled to declaratory and mandamus relief.1 At
the hearing, Appellees sought a declaration from the court that the
County’s duty to call the bond was a mandatory, ministerial act, and,
based on this declaration, a writ of mandamus compelling the County to
call the bonds. Appellees argued the County lacked discretion to refuse to
call the bonds for Unit 3. Appellees conceded that the lots were all owned
by Bellemont, and none had been sold or committed to individual
homeowners. The County responded that it had the discretion to decide
whether to call the bonds. The County also objected, on procedural
grounds, to any grant of relief at the show cause hearing.

¶10           At the conclusion of the hearing, the court granted
Appellees’ application and ordered the County to (1) adopt a resolution
stating the improvements were not finished and (2) send the resolution to
the surety. Based on the terms of the surety bonds, this order constituted
an order compelling the County to call the bonds.2

¶11           Following the hearing, the court issued a writ of mandamus
pursuant to A.R.S. § 12-2021, requiring the County to issue a resolution
calling the bonds. The County complied, passing a resolution calling the
bonds. After the court entered a judgment with Rule 54(b) language, the
County filed a timely notice of appeal.

                              DISCUSSION

¶12          The only claims involved in this appeal are Appellees’
claims for declaratory and mandamus relief regarding the County’s
discretion to call the bonds. We are not asked to decide whether


1      Because Appellees’ complaint included a claim for monetary
damages under 42 U.S.C. § 1983, the County sought to remove the case to
the federal district court. Upon receipt of the County’s application for
removal, the district court accepted jurisdiction of claims five and six, the
claims for monetary damages, and remanded Appellees’ claims one
through four, the claims for declaratory and injunctive relief.

2       The surety bonds state: “Surety, upon receipt of a resolution of the
Obligee [County] indicating that the improvements have not been
installed or completed, will complete the improvements or pay to Obligee
[County] such amount up to the Principal amount of this bond which will
allow the Obligee [County] to complete the improvements.”



                                     5
                  PONDEROSA, et al. v. COCONINO, et al.
                         Opinion of the Court

Appellees may bring claims for monetary damages based on the County’s
refusal to call the Unit 3 bonds. Moreover, this case only involves the
County’s discretion to call the subdivision bonds; it does not address the
County’s discretion, if any, to discharge, waive, or release the bonds or to
use the bond monies for some purpose other than completing the Unit 3
improvements.

I.     Standard of Review

¶13           We review the construction of statutes and ordinances de
novo. State ex. rel. Montgomery v. Harris, 234 Ariz. 343, 344, ¶ 8, 322 P.3d
160, 161 (2014); Files v. Bernal, 200 Ariz. 64, 66, 22 P.3d 57, 59 (App. 2001).

II.    Show Cause Hearing

¶14            The County argues the order to show cause procedure used
by Appellees was improper because it denied it a full and fair opportunity
to conduct discovery and present evidence. See Ariz. R. Civ. P. 6(d).
However, the County fails to identify what additional discovery or
evidence would have been helpful in opposing Appellees’ application for
declaratory and mandamus relief. Moreover, the issue presented at the
show cause hearing involved a pure issue of law concerning the
construction of A.R.S. § 11-821(C) and Ordinance § 4.14(A)(2). The record
reflects that the County was given an adequate opportunity to brief this
legal issue and present its arguments at the hearing.

III.   Standing

¶15           Appellees lack standing to call the bonds or to make a claim
directly against the surety. Norton v. First Fed. Sav., 128 Ariz. 176, 180, 624
P.2d 854, 858 (1981). Appellees acknowledge that only the County, as the
obligee, may call the bonds. Id. However, Appellees are not suing the
surety or seeking to collect damages against the bonds. Rather, Appellees
are seeking, by means of combined declaratory and mandamus relief, to
compel the County to call the bonds.

¶16           Pursuant to A.R.S. § 12-1832, a party “whose rights, status,
or other legal relations are affected by a statute, municipal ordinance,
contract or franchise may have [a court] determine[] . . . any question of
construction . . . arising under” the statute or ordinance, “and obtain a
declaration of [his] rights, status or other legal relations thereunder.”
Canyon Del Rio Investors, L.L.C. v. City of Flagstaff, 227 Ariz. 336, 341, ¶ 18,
258 P.3d 154, 159 (App. 2011). “[A] justiciable controversy exists if there is
an assertion of a right, status, or legal relation in which the plaintiff has a


                                       6
                 PONDEROSA, et al. v. COCONINO, et al.
                        Opinion of the Court

definite interest and a denial of it by the opposing party.” Keggi v.
Northbrook Prop. & Cas. Ins. Co., 199 Ariz. 43, 45, ¶ 10, 13 P.3d 785, 787
(App. 2000) (internal citation omitted).

¶17           Section 12-1832 grants Appellees standing to pursue their
claim for declaratory relief. Appellees allege their interests are affected by
the County’s refusal to call the bonds based on A.R.S. § 11-821(C) and
Ordinance § 4.14(A)(2). Accordingly, Appellees properly seek a
declaration of their rights under the statute and Ordinance.

¶18            Appellees also seek mandamus relief. A writ of mandamus
allows a “party beneficially interested” in an action to compel a public
official or board “to perform an act imposed by law.” A.R.S. § 12-2021;
Sears v. Hull, 192 Ariz. 65, 68, ¶ 11, 961 P.2d 1013, 1016 (1998). The term
“party beneficially interested” is “applied liberally to promote the ends of
justice.” Barry v. Phx. Union High School, 67 Ariz. 384, 387, 197 P.2d 533,
534 (1948); see Armer v. Superior Court, 112 Ariz. 478, 480, 543 P.2d 1107,
1109 (1975).

¶19            An action for mandamus “does not lie if the public officer is
not specifically required by law to perform the act.” Board of Educ. v.
Scottsdale Educ. Ass’n, 109 Ariz. 342, 344, 509 P.2d 612, 614 (1973). A
mandamus action may only be brought if the statutory duty imposed on
the public official or board is purely “ministerial.” El Paso Natural Gas Co.
v. State, 123 Ariz. 219, 221, 599 P.2d 175, 177 (1979). A ministerial duty is
one that specifically describes the manner of performance and “leaves
nothing to the discretion” of the public official or board. Id. In contrast,
“if an action of a public officer is discretionary that discretion may not be
controlled by mandamus.” Collins v. Krucker, 56 Ariz. 6, 13, 104 P.2d 176,
179 (1940).3

¶20          Appellees claim they are “beneficially interested” in the
County’s refusal to call the bonds, because the bond monies are necessary


3      Appellees do not assert, as alternative grounds for mandamus, that
the County acted arbitrarily in refusing to call the bonds. Rhodes v. Clark,
92 Ariz. 31, 35, 373 P.2d 348, 350 (1962) (holding that a mandamus action
may only be brought to compel a ministerial duty or, if the action was
discretionary, the public official or board acted arbitrarily and abused his
discretion); Collins, 56 Ariz. at 13, 104 P.2d at 179 (“[I]f it clearly appears
that the officer has acted arbitrarily and unjustly and in the abuse of
discretion, the [mandamus] action may still be brought.”).



                                      7
                PONDEROSA, et al. v. COCONINO, et al.
                       Opinion of the Court

to finish the Unit 3 improvements. However, we need not decide the
issue of Appellees’ standing to bring a mandamus action, because even if
we assume Appellees have standing, mandamus relief is not appropriate
in this case.

IV.    Construction of A.R.S. § 11-821(C)

¶21          We begin our analysis with A.R.S. § 11-821(C). Section 11-
821(C) provides, in relevant part, that subdivision regulations adopted by
a county board of supervisors:

       . . . shall require the posting of performance bonds,
       assurances or such other security as may be appropriate and
       necessary to ensure the installation of required street, sewer,
       electric and water utilities, drainage, flood control and
       improvements meeting established minimum standards of
       design and construction.

¶22            Appellees argue that the County’s interpretation of
Ordinance § 4.14(A)(2) contravenes the plain language of A.R.S. § 11-
821(C). When there is a conflict between a statute and an ordinance, the
statute controls. Thomas and King, Inc. v. City of Phx., 208 Ariz. 203, 207, ¶
11, 92 P.3d 429, 433 (App. 2004); see City of Tempe v. Outdoor Sys., Inc., 201
Ariz. 106, 109, ¶ 9, 32 P.3d 31, 34 (App. 2001) (“When an ordinance
regulates an area that is also regulated by state statute, the ordinance may
parallel the statute or even reach beyond the parameters of the statute so
long as the ordinance does not conflict with the statute.”).

¶23           Bellemont interprets the language in A.R.S. § 11-821(C) as
stating that once a bond has been posted, the final plat approved, and the
original developer defaults, the obligation to construct and pay for
improvements is transferred from the original developer to the County.4
According to Bellemont, to interpret the statute otherwise renders the


4      In support of this argument, Bellemont states that upon approval of
the final plat, ownership of the streets and rights of way in Unit 3 was
transferred to the County. We disagree. Although the County approved
the streets in the final plat, this action did not transfer ownership of the
streets to the County; ownership is not transferred to the County until it
determines the streets are “fully completed” in accordance with the final
plat. A.R.S. § 11-822(C); West v. Sundance Dev. Co., 169 Ariz. 579, 583, 821
P.2d 240, 244. (App. 1991)



                                      8
                 PONDEROSA, et al. v. COCONINO, et al.
                        Opinion of the Court

bond requirement meaningless and allows the County to abandon
unfinished subdivisions. We disagree.

¶24            In construing a statute, we look to the plain language of the
statute, giving effect to every word and phrase, and assigning to each
word its plain and common meaning. Bilke v. State, 206 Ariz. 462, 464, ¶
11, 80 P.3d 269, 271 (2003); Cochise Cnty. v. Broken Arrow Baptist Church, 161
Ariz. 406, 409, 778 P.2d 1302, 1305 (App. 1989). If a statute’s language is
clear and unambiguous, we apply it without resorting to other methods of
statutory interpretation, unless doing so would lead to impossible or
absurd results. Harris, 234 Ariz. at 345, ¶ 13, 322 P.3d at 162; Bilke, 206
Ariz. at 464, ¶ 11, 80 P.3d at 269; State v. Flores, 160 Ariz. 235, 239, 772 P.2d
589, 593 (App. 1989). If a statute’s language is ambiguous, we attempt to
determine the legislative intent by interpreting the statute as a whole,
considering its place in the relevant statutory scheme, as well as the
statute’s “subject matter, historical background, effects and consequences,
and spirit and purpose.” Harris, 234 Ariz. at 345, ¶ 13, 322 P.3d at 162
(internal citations omitted); see CSA 13-101 Loop, LLC, v. Loop 101, LLC, 233
Ariz. 355, 360-61, ¶¶ 14-17, 312 P.3d 1121, 1126-27 (App. 2013).

¶25            In determining whether the County has discretion to call the
bonds under A.R.S. § 11-821(C), we are also guided by the principle that
counties, like cities, have no inherent powers; a county’s authority is
limited to those powers expressly or impliedly delegated to it by the state
constitution or statutes. Associated Dairy Prods. Co. v. Page, 68 Ariz. 393,
395, 206 P.2d 1041, 1043 (1949); Home Builders Assoc. of Cent. Ariz. v. City of
Maricopa, 215 Ariz. 146, 149, ¶ 5, 158 P.3d 869, 873 (App. 2007). Thus, in
performing its duties under A.R.S. § 11-821(C), the County possesses “all
powers that may be fairly implied from, and are necessary for, the
complete exercise of [its] express powers” under the statute. City of Phx. v.
Phx. Civil Serv. Bd., 169 Ariz. 256, 259, 818 P.2d 241, 244 (App. 1991).

¶26           The primary purpose of the bond posting requirement in
A.R.S. § 11-821(C) is to protect the public from bearing the costs of
necessary subdivision improvements by requiring the developer to install
and pay for such improvements. Norton, 128 Ariz. at 179, 624 P.2d at 857
(“Performance bonds which insure the proper completion of street, sewer
and water utilities by subdivision developers protect the city from the
necessity of spending its citizens’ money to fulfill the developers’
responsibilities.”); see West, 169 Ariz. at 583-84, 821 P.2d at 244-45 (noting
that purpose of a developer posting a bond under A.R.S. § 11-806.01(G),
the predecessor statute to A.R.S. § 11-821(C), was to ensure that the



                                       9
                PONDEROSA, et al. v. COCONINO, et al.
                       Opinion of the Court

developer performed its obligation to construct necessary subdivision
improvements).

¶27           Bellemont concedes that developers have the obligation to
install required subdivision improvements. Bellemont asserts, however,
that there is currently no developer or subdivider to complete the
improvements for Unit 3. Bellemont claims that it is not a developer or
subdivider; rather, it is “just a county property owner.” Bellemont further
contends that Arizona law and the Ordinance place no requirement on it,
as a property owner, to complete the improvements simply because it
owns multiple lots in the subdivision.

¶28            We conclude Bellemont is a developer and subdivider for
the purposes of A.R.S. § 11-821(C) because it purchased Unit 3 with the
intent to construct residences on the lots and sell them to the public. The
Ordinance and relevant state statutes all define a subdivider as including
subsequent developers who seek to construct residences on subdivision
lots and sell them. Both section 2.1 of the Ordinance and A.R.S. § 32-
2101(55) define a “subdivider” as anyone “who offers for sale or lease six
or more lots . . . or who causes land to be subdivided . . . or who
undertakes to develop a subdivision.” See Alaface v. Nat’l Inv. Co., 181
Ariz. 586, 592-93 & n.2, 892 P.2d. 1375, 1381-82 & n.2 (App. 1995) (noting
that definition of “subdivider” under A.R.S. § 32-2101, includes
subsequent developers who were not the original subdividers).

¶29          With this statutory purpose in mind, we examine the
language of A.R.S. § 11-821(C). The statute provides that the County
regulations “shall” require the posting of a bond, assurance or other
security. A.R.S. § 11-821(C). Next, the statute mandates that the bond,
assurance or security posted by the developer must be “appropriate and
necessary” to “ensure” the installation of the “required” infrastructure.

¶30            When read together, all of these terms plainly require the
County to “ensure” that the amount of the bond posted by a developer is
sufficient to cover the cost of necessary subdivision improvements. The
statute does not, however, specify when a county is required to call a
bond. Where a statute is silent on an issue, “we will not read into [it]
something which is not within the express manifest intention of the
Legislature as gathered from the statute itself,” nor will we “inflate,
expand, stretch or extend the statute to matters not falling within its
expressed provisions.” See Martin v. Althoff, 27 Ariz. App. 588, 591, 557
P.2d 187, 190 (1976) (citation omitted).




                                    10
                PONDEROSA, et al. v. COCONINO, et al.
                       Opinion of the Court

¶31           We conclude the County’s decision not to call the bonds at
this time was a proper exercise of its necessary and implied power under
A.R.S. § 11-821(C). The legislative purpose of the statute is to require
developers such as Bellemont to pay for the cost of subdivision
improvements. Here, the County determined that calling the bonds did
not serve this interest; rather, the County decided, in its discretion, to
forego calling the bonds and require Bellemont to pay for the cost of the
Unit 3 improvements.

¶32            In support of this conclusion, we note that Bellemont’s
construction of A.R.S. § 11-821(C) would lead to absurd results. Under
Bellemont’s interpretation of the statute, whenever a developer abandons
a subdivision, a county has a mandatory duty to call the bond, regardless
of the circumstances. This leaves counties with an open-ended obligation
to finish all abandoned subdivision improvements, with no discretion to
consider any factors that may arise after the final plat is approved. For
example, counties would be required to call a bond and finish
improvements for a subdivision that may lay vacant for many years.
Indeed, if the County was obligated to call the bonds and finish the Unit 3
improvements as Bellemont contends, then it was required to do so
immediately upon Empire’s default in 2008 – despite the fact that six years
later, the Unit 3 subdivision still remains vacant. This court is charged
with construing statutes to avoid such absurd results. Harris, 234 Ariz. at
345, ¶ 13, 322 P.3d at 162; Bilke, 206 Ariz. at 464, ¶ 11, 80 P.3d at 269.

¶33          We therefore conclude the County properly exercised its
discretion under the statute by seeking to have Bellemont install the
required subdivision improvements rather than calling the bonds.

V.    Construction of Ordinance Section 4.14(A)(2)

¶34          Ordinance § 4.14(A)(2) states the following regarding
subdivision performance bonds:

      The Final Plat will be submitted to the Board for approval if
      the construction and improvements have been accepted or if
      a cash deposit or other financial arrangement acceptable to
      the County have been made between the subdivider and the
      Board. In the event the subdivider fails to perform within
      the time allotted by the Board, then after reasonable notice to
      the subdivider of the default, the County may do or have done
      all work and charge subdivider’s deposit with all costs and
      expenses incurred. (Emphasis added.)



                                    11
                PONDEROSA, et al. v. COCONINO, et al.
                       Opinion of the Court

¶35           The County argues that the use of the word “may,” rather
than “shall,” is permissive and implies discretion. Ordinance § 2.1.
Bellemont argues that the use of the word “may” limits the County’s
discretion to either call the bonds and finish the project itself, or use the
bond monies to hire others to complete the project; the language does not,
however, provide the County with the discretion to refuse to call the
bonds.

¶36            We conclude Ordinance § 4.14(A)(2) allows the County to
exercise its discretion in calling the bonds. The use of the word “may” in
the Ordinance is a permissive term, and implies discretion. Section 2.1 of
the Ordinance states that for the purposes of the Ordinance, the “word
‘shall’ is mandatory; the word ‘may’ is permissive.” See Walter v.
Wilkinson, 198 Ariz. 431, 432, ¶ 7, 10 P.3d 1218, 1219 (App. 2000) (holding
that use of the word “may” in a statute generally indicates permissive
intent, while “shall” generally indicates a mandatory provision).

¶37          Further, this construction is consistent with A.R.S. § 11-
821(C), which provides the County with discretion in deciding when, and
under what circumstances, to call a bond. Supra, at ¶¶ 31-32. Finally, a
construction that provides the County with discretion to call bonds
promotes the purpose and intent of Coconino County in enacting the
Ordinance, which is “[t]o ensure that the costs of providing” subdivision
improvements “are borne fairly and equitably by the subdivider rather
than by property owners of the County at large.” Ordinance § 1.1. Supra,
at ¶ 26.

VI.   Attorneys’ Fees

¶38           Because we reverse, Appellees’ request for attorneys’ fees on
appeal is denied. Appellees are not a prevailing party, and therefore are
not entitled to an award of fees pursuant to either A.R.S. § 12-2030(A) or
the private attorney general doctrine. See Arnold v. Ariz. Dept. of Health
Servs., 160 Ariz. 593, 609-10, 775 P.2d 521, 537-38 (1989).




                                     12
                PONDEROSA, et al. v. COCONINO, et al.
                       Opinion of the Court

                             CONCLUSION

¶39           For the reasons discussed above, we conclude the County
properly exercised its discretion under A.R.S. § 11-821(C) and Ordinance §
4.14(A)(2) in refusing to call the Unit 3 bonds. As a consequence, the trial
court erred in issuing its mandamus order compelling the County to call
the bonds. We therefore reverse the trial court’s judgment, and remand
this case to the trial court to enter a judgment in favor of the County on
Appellees’ claims for declaratory and mandamus relief.




                                 :gsh




                                    13